244 F.2d 377
100 U.S.App.D.C. 288
Vernon Claire SHERMAN, Appellant,v.PARK ROAD COMMUNITY CHURCH, Inc., et al., Appellees.
No. 13601.
United States Court of Appeals District of Columbia Circuit.
Argued April 26, 1957.Decided May 2, 1957.

Mr. Eugene A. Chase, Washington, D.C., with whom Miss A. Lillian C. Kennedy, Washington, D.C., was on the brief, for appellant.
Mr. Wesley S. Williams, Washington, D.C., for appellees.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
In removing appellant as its Pastor the appellee Church adopted a construction of its authority to do so under its constitution and bylaws which the District Court accepted.  We find no reason to hold that this was erroneous.  And since no other basis for reversal appears from the record the order appealed from will be


2
Affirmed.